Citation Nr: 0841541	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-37 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
trapezius myofascial strain of the right shoulder.


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel











INTRODUCTION

The veteran served on active duty from July 1996 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for right shoulder/trapezius myofascial strain 
assigning a 10 percent evaluation, effective June 3, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last examined for her right shoulder 
disability in March 2006.  She reported that the most severe 
limitation of motion in the right shoulder during flares was 
to 90 degrees.  She also reported that she was a lab 
technician and had not lost any work time due to her 
shoulder, although the shoulder was aggravated by lifting at 
work.  On objective evaluation, abduction in the right 
shoulder was from 0 to 135 degrees with pain.  With 
repetition, there was no loss of motion secondary to pain, 
weakness, or lack of endurance.  In March 2007, the veteran 
submitted a statement that her right shoulder disability had 
become much worse.  She mentioned that she was no longer 
working as a lab technician because her duties included 
lifting a minimum of 50 pounds and her shoulder also affected 
her typing and writing.  She was forced to take several 
breaks on the job because of the pain she suffered when 
moving and lifting this equipment.  As the veteran has 
submitted statements attesting to the worsening of her right 
shoulder disability since she was last evaluated in March 
2006, the veteran should be provided another VA examination 
to determine the present level of severity of the trapezius 
myofascial strain of the right shoulder.  See VAOPGCPREC 11-
95 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the present severity of her 
trapezius myofascial strain of the right 
shoulder.  In making this assessment the 
examiner should do the following:

(a)  Measure the range of abduction in the 
right shoulder and record any additional 
motion loss after repetitive movement due 
to pain, weakness, or fatigability.

(b)  Conduct necessary magnetic resonance 
imaging studies to accurately diagnose the 
veteran's current right shoulder 
disability.  

(c)  State the extent to which the 
veteran's right shoulder disability 
affects her employment including a 
statement whether the veteran is able to 
work due to her right shoulder disability. 

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
rationale for all opinions expressed 
should be provided.

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated and, if 
the adjudication does not result in a 
complete grant of benefits, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

